Citation Nr: 1226718	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-27 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus with bilateral lower extremity peripheral neuropathy, claimed as a result of exposure to herbicides.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the Veteran's October 2011 substantive appeal, he requested a hearing before a VLJ by video conference.  However, in June 2012, written correspondence from the Veteran's representative, he requested that the Veteran's hearing request be omitted and to expedite the Veteran's claims.  Therefore, the hearing request is withdrawn.
 
The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he has diabetes mellitus with bilateral lower extremity peripheral neuropathy as a result of exposure to herbicides in the Republic of Vietnam.  

By way of establishing entitlement to the presumption of exposure to herbicides, the Veteran asserts that he served aboard the USS Falgout and that in carrying out his duties as an Interior Communications Electrician in the summer of 1965 he went ashore in South Vietnam to transfer and swap movies.  In addition, since the USS Falgout was a Destroyer Escort, being a smaller ship, they sailed within rock throwing distance of the North and South Vietnam Coastline from 1964 to 1967, less than five miles from the shoreline.  As a non-rated sailor aboard his ship, the Veteran stated that he pulled duty at night aboard Swift Boats on the inland waterways of South Vietnam.  In support of his contentions, the Veteran submitted a buddy statement from W.H.P, a Leading Steward on the USS Falgout, stating that the Veteran was in country Vietnam from time to time on the base to exchange movies.  Being the projectionist for the crew of the USS Falgout, one of the Veteran's duties was to procure movies for the ship.  

VA's regulation defines service in the Republic of Vietnam as meaning service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  That the regulation requires that a service member had set foot within land borders of Vietnam in order to be entitled to the statutory presumptions of exposure to herbicides during service.  Haas v. Peake, 525 F.3d 1168 (2008); 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  A Veteran who had served on board a Navy ship operating in the Vietnamese coastal waters has been found to have not served in the Republic of Vietnam because he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

In April 2002, the National Personnel Records Center (NPRC) verified the Veteran's Vietnam service dates while onboard the USS Falgout; however, they were unable to verify if the Veteran was ever in the county of Vietnam or was ever exposed to Agent Orange.

The RO attempted to obtain all of the USS Falgout's deck logs for the period from April 1964 to June 1967.  However, not all of the deck logs requested were obtained and associated with the claims file.  Ship deck logs that have not yet been obtained are dated from April 1964 to April 1965, September 1966 to November 1966, and from April 1967 to June 1967.  

VA's duty to assist requires such efforts as information regarding the specific activities of individuals is not necessary to establish exposure to herbicides for Veterans who served aboard Navy ships in the coastal waters of Vietnam.  M21-1MR, Part IV.ii.2.C.10.k (directing VA to determine, generally, whether crew members of the ship or if smaller vessels from the ship regularly went aboard in evaluating the evidence of possible exposure to herbicides). 

The Joint Services Records Research Center (JSSRC) is able to review both the official history of Navy ships and the ship's deck logs.  Therefore, VA should submit a request to JSRRC asking (1) for the dates that the USS Falgout (DER-324) was in the waters offshore from the Republic of Vietnam, (2) whether the USS Falgout (DER-324) docked to the shore or a pier in the Republic of Vietnam, and (3) whether crew members of the ship or smaller vessels from the ship regularly went ashore in Vietnam.  VA should again request that the JSRRC include the ship's deck logs from April 1964 to April 1965, September 1966 to November 1966, and from April 1967 to June 1967, in its response.

If the information listed above cannot be determined, the Veteran should be sent an additional request for the deck logs of the USS Falgout (DER-324), dated from April 1964 to April 1965, September 1966 to November 1966, and from April 1967 to June 1967, and any other dates indicated by JSRRC's response to the response, to the Modern Military Branch of the National Archives, in order to facilitate a determination as to whether the ship docked in Vietnam or crew members or smaller vessels regularly went ashore.

The Board also notes that attempts to obtain the Veteran's personnel file were made.  However, in April 2011, the NPRC noted that the records were charged out on April 24, 1997, in response to a previous request.  The NPRC should be requested to identify whether these records were checked out to the VA, the Veteran, or another entity.  

The Board notes that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  For records not in the custody of a Federal department or agency, VA must make reasonable efforts to obtain relevant records.  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  If identified records cannot be obtained, the Veteran must be properly notified.  38 C.F.R. § 3.159(e) (2011). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Submit a DPRIS O43 request to the JSRRC to determine (i) the dates that the USS Falgout (DER-324) was in the waters offshore from the Republic of Vietnam, (ii) whether the USS Falgout (DER-324) docked in the Republic of Vietnam, and (iii) whether crew members of the ship or smaller vessels from the ship regularly went ashore in Vietnam.  JSRRC should include any of the excerpts from the deck logs from April 1964 to April 1965, September 1966 to November 1966, and from April 1967 to June 1967, in its response.  It should be specifically noted that the Veteran asserts he went ashore in the summer of 1965.

2.  If JSRRC cannot provide a determination with regard to any of the issues listed above, contact the Modern Military Branch of the National Archives to obtain the deck logs for the USS Falgout (DER-324), dated from April 1964 to April 1965, September 1966 to November 1966, and from April 1967 to June 1967, and any other dates indicated by JSRRC.  In consideration of the last response received from the Modern Military Branch of the National Archives, the request should explain that the deck logs will facilitate a determination as to whether the USS Falgout (DER-324) docked in Vietnam or crew members or smaller vessels regularly went ashore.  Efforts to obtain the records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by the Federal department or agency from whom they are sought and that should be documented for the record. 

3.  Contact the NPRC and any other appropriate location, to make another attempt to request the Veteran's complete personnel file to determine if the Veteran ever set foot in the Republic of Vietnam during his service.  The NPRC should be requested to identify whether the Veteran's personnel records were checked out to the VA, the Veteran, or another entity.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative of all actions taken.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

